 


109 HRES 733 EH: Expressing the sense of the House of Representatives that there should be established an Irish-American Heritage Month.
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 733 
In the House of Representatives, U. S.,

December 7, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established an Irish-American Heritage Month. 

 
Whereas, by 1776, nearly 300,000 people had emigrated from Ireland to the United States; 
Whereas, following the victory of General George Washington’s troops at Yorktown, Lord Mountjoy reported to the British Parliament the surrender of General Charles Cornwallis, proclaiming, “We have lost America through the exertions of the Irish”; 
Whereas Irish-born Commodore John Barry was the first flag officer of the United States Navy and is endeared by many as the “Father of the American Navy”; 
Whereas at least 8 signers of the Declaration of Independence were of Irish ancestry; 
Whereas 19 Presidents of the United States proudly claim Irish heritage, including the first President, George Washington; 
Whereas Irish-born James Hoban designed the White House, and he was integral in its restoration after it was severely damaged by fire in 1814; 
Whereas, in 1892, Annie Moore, from County Cork, Ireland, was the first immigrant admitted through Ellis Island, contributing to America's diverse culture by offering the rich customs and culture of her native land; 
Whereas at least 263 recipients of the Congressional Medal of Honor proudly claim Ireland as their birthplace, making Irish-born individuals the largest group of foreign-born recipients of the prestigious honor; 
Whereas Irish-American social reformer Elizabeth Cady Stanton successfully championed women's voting rights, which were granted in 1920 by the 19th amendment to the Constitution; 
Whereas pioneers of the American space program were of Irish descent, including Kathryn Sullivan, the first woman to walk in space, and Christa Corrigan McAuliffe, America’s first school teacher to bravely engage in space exploration, who ultimately gave her life to the empiricism of knowledge about the surrounding universe; 
Whereas more than 44 million American citizens are of Irish descent; 
Whereas each year, on March 17th, the United States and its citizens humbly observe St. Patrick’s Day in honor of the patron saint of Ireland; and 
Whereas the Irish and their descendants have toiled throughout the existence of the United States, contributing significantly to the enrichment of all aspects of life in this Nation, including military and public service, science, education, agriculture, industry, dance, music, theatre, film, literature, visual composition, business, technology, athletics, and leadership: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)an Irish-American Heritage Month should be established; and 
(2)the people of the United States should observe such a month with appropriate ceremonies, celebrations, and activities. 
 
Karen L. HaasClerk.
